Citation Nr: 0114925	
Decision Date: 05/30/01    Archive Date: 06/04/01	

DOCKET NO.  99-13 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for chronic obstructive 
pulmonary disease. 

Entitlement to an increased rating for prostatitis, prostatic 
hypertrophy, and epididymitis currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
	

ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty in the Marine Corp from 
April 1969 to January 1973, and in the Navy from July 28 to 
December 1, 1976.  He served in Vietnam from January 1972 
until January 1973.  A 100 percent rating for post traumatic 
stress disorder has been in effect since February 1984.  

On appeal, the veteran maintains that he is entitled to a 
higher rating for his prostatitis because he has been unable 
to obtain relief, since surgery has been canceled a few 
times, and because he uses about six Depends daily.  He 
contends that he should be granted service connection for 
impotence.  Finally, he contends that his chronic obstructive 
pulmonary disease is related to an incident in service in 
which he was "gassed" in Vietnam.  

The service medical records for the veteran's first period of 
service show that he was treated for epididymitis, a 
varicocele, and prostatitis.  The service medical records for 
this period of service are completely negative for any 
complaints, findings, or diagnoses indicative of a chronic 
respiratory disorder.  

In March 1973, the veteran was granted service connection for 
prostatitis with epididymitis, evaluated as zero percent 
disabling.  

A Department of Veterans Affairs (VA) examination in February 
1973 and VA hospital records for 1975 through early 1976 are 
negative for any complaints, findings, or diagnoses 
indicative of a chronic respiratory disorder.  

On an examination for discharge from the veteran's brief 
period of Navy service in November 1976, the veteran 
complained of a chronic cough.  Examination of the 
respiratory system was reported normal.  On a February 1977 
psychiatric examination the diagnoses included traumatic 
neurosis, and narcissistic personality disorder manifested by 
psychopathic personality disorder and alcoholism.  It was 
also noted that he smoked 5 to 6 packs of cigarettes a day 
and had had extensive legal problems over the years.

Various private hospital and VA hospital reports in the 
1980's are negative for any complaints, findings, or 
diagnoses of a chronic respiratory disorder.  Several reports 
do note a history of heavy cigarette use with continuing 
heavy smoking.  

In November 1996, a claim was received from the veteran for 
service connection for chronic obstructive pulmonary disease 
and impotence, and for increased problems with prostatitis. 

In rating actions in May 1997 and August 1997, the regional 
office (RO) denied the veteran's claims for service 
connection for chronic obstructive pulmonary disease and for 
impotence.  The RO also denied a compensable evaluation for 
the veteran's prostatic condition.  

In August 1998, the veteran provided a notice of disagreement 
with the RO decision to deny service connection for chronic 
obstructive pulmonary disease and a compensable evaluation 
for prostatitis.  

In October 1998, the RO issued the veteran a statement of the 
case relating to the issue of service connection for chronic 
obstructive pulmonary disease, noting that this claim was not 
well grounded.  The statement of the case also indicated that 
an increased rating for prostatitis was not warranted.  

On a VA examination in November 1998, the veteran's 
complaints included incontinence, dribbling, a long period 
for voiding, and the need for 3 or 4 Depends daily beginning 
the previous year.  The veteran also complained of impotence.  
VA outpatient treatment reports for 1999 show that the 
veteran was being treated for diabetes mellitus by diet.  

In a rating in April 1999, the RO increased the veteran's 
rating for prostatitis with epididymitis and prostatic 
hypertrophy to 40 percent, effective from May 24, 1996.  The 
RO continued the denial of service connection for chronic 
obstructive pulmonary disease, and determined that new and 
material evidence to reopen the claim for service connection 
for impotency had not been received.  

In April 1999, the RO sent the veteran a supplemental 
statement of the case relating to the issue of the proper 
evaluation of recurrent prostatitis, and the denial of his 
claim for service connection for chronic obstructive lung 
disease.  The supplemental statement of the case also listed 
the issues as new and material evidence to reopen the claim 
for service connection for impotency, evaluation of the 
veteran's post-traumatic stress disorder (PTSD), which had 
been evaluated as 100 percent disabling, and entitlement to 
special monthly compensation benefits because of the need for 
aid and attendance and being housebound.  It is noted that 
the veteran had not disagreed with the 100 percent evaluation 
for PTSD, sought special monthly compensation benefits, or 
disagreed with these two issues. 

In July 1999, the veteran submitted an appeal form indicating 
that he desired a rating in excess of 40 percent for 
prostatitis and service connection for chronic obstructive 
pulmonary disease.  He also disagreed with the April 1999 
rating action denying service connection for impotency.  

In a supplemental statement of the case in January 2000, the 
RO attempted to revise and amend the supplemental statement 
of the case dated in April 1999.  In the January 2000 
supplemental statement of the case, the RO noted that the 
veteran had not filed a timely notice of disagreement with 
the May 1997 rating action denying service connection for 
impotency, and that this rating action had become final.  
Further, the rating action in April 1999 denied the veteran's 
claim for service connection for impotency on the basis that 
new and material evidence had not been submitted to reopen 
this claim.  The RO indicated that the claim was not well 
grounded, and that the only evidence which would be 
sufficient to reopen the claim would be evidence showing that 
such claim was well grounded.  

The supplemental statement of the case of January 2000 
correctly noted that the issue of the proper evaluation for 
the veteran's PTSD was not in issue and was not in appellate 
status.  In addition, it determined that entitlement to 
special monthly compensation benefits had never been claimed 
or put in issue by the veteran, and that this issue was not 
on appeal.  It afforded notice to the veteran that if he 
wanted to appeal for special monthly compensation, a specific 
appeal with the previous rating action would need to be 
initiated. 

The veteran testified at a hearing before the Board in 
February 2001.  He again indicated that he believed his 
chronic obstructive pulmonary disease was due to being 
"gassed" in Vietnam.  He believed he had been exposed to 
some kind of CN gas, or tear gas while in combat in Vietnam.  
Previously, he had claimed exposure to Agent Orange while in 
Vietnam.  At the hearing, the veteran further stated that he 
had received treatment for his prostatitis at the VA on 
different occasions, and that scheduled surgical intervention 
had been canceled on different occasions.  He indicated that 
he had then gone to a private physician for help.  He was 
currently using about six Depends daily.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by the evidence, establishes 
that a particular injury or disease resulting in disability 
was incurred coincident with service or was aggravated 
therein.  38 C.F.R. § 3.303(2000).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  In addition, 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to reopen a claim of service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant.  Such evidence by itself, or with 
evidence previously considered, should be so significant that 
it must be considered in order to fairly cite the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000).  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, amends the 
law relating to the duty to assist, the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, providing VA examinations, and 
completing an application for compensation benefits.  The law 
also eliminated, in essence, the need to establish that a 
claim was well grounded.  The law applies to all claims 
pending on the date of enactment.  Pursuant to the VCAA, 
there is now an expanded duty to assist the veteran.  This 
new law is beneficial to the veteran, and leads the Board to 
the conclusion that the case needs to be remanded to obtain 
additional information relating to all issues.  

Initially, it should be noted that the rating action in April 
1999 indicated that the veteran had attempted to reopen the 
claim for impotency, but that no new and material evidence 
had been submitted to reopen this claim.  The appeals form in 
July 1999, signed by the veteran, specifically noted the 
veteran's disagreement with this rating action denying 
service connection for impotency.  Since the veteran has 
provided a notice of disagreement with the determination of 
April 1999, the RO must issue a statement of the case 
relating to this issue.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

In regard to the question of service connection for 
impotency, the medical evidence is not clear as to whether 
impotency is present, and if present, is due to the recurrent 
prostatitis with prostatic hypertrophy, or to other 
nonservice-connected disabilities, including diabetes 
mellitus.  The RO did not consider whether, if the impotency 
is nonservice connected, it was being aggravated by the 
veteran's service-connected chronic prostatitis.  Allen v. 
Brown, supra.  In addition, the veteran served in Vietnam and 
claims exposure to Agent Orange.  Recent changes in 
regulation have been implemented relating to the grant of 
service connection for diabetes mellitus as a disease 
recognized as related to exposure to Agent Orange.  Thus, the 
question of service connection for impotency, if it is 
present, should be viewed in the context of whether it is due 
to or the result of another possible service-connected 
disability, diabetes mellitus.  See 38 C.F.R. § 3.310.  This 
also impliedly raises a question of, or claim for, service 
connection for diabetes mellitus. 

As a result, the Board believes that the question of service 
connection for impotency needs to be remanded for additional 
adjudication, and additional examination to provide 
additional evidence.  

The veteran has contended, on appeal, that his chronic 
obstructive pulmonary disease was caused by his being 
"gassed" in Vietnam.  The service medical records for the 
first period of service are negative for any complaints, 
findings, or diagnoses indicative of a chronic respiratory 
disorder.  It is noted, however, that the veteran did 
complain of a chronic cough on the discharge examination in 
November 1976, although physical examination was negative.  
While this complaint was followed by several years in which 
periods of hospitalization were also negative for any 
complaints, findings, or diagnoses of a chronic respiratory 
disorder, the veteran has made allegations relating to the 
derivation of the chronic obstructive pulmonary disease found 
in the 1990's.  He has not been advised that he could provide 
statements from persons who served with him, or other 
persons, who might provide evidence that he was subject to 
tear gas while in his first or second period of service.  
There is no present medical opinion which either associates 
or dissociates the veteran's current chronic obstructive 
pulmonary disease with/from any possible tear gas exposure in 
service or with the complaint of a chronic cough on the 
November 1976 discharge examination.  Consequently, the Board 
finds that this issue of service connection for chronic 
obstructive pulmonary disease needs to be remanded for 
further examination and development consistent with the VCAA.  

Finally, at his hearing before the Board in February 2001, 
the veteran indicated that there were possible further VA 
medical records and private medical records relating to his 
request for an increased rating for chronic prostatitis.  He 
also indicated that he was now using six Depends daily.  The 
Board believes that this issue needs to be remanded in an 
attempt to procure additional information and to provide 
another examination of the veteran.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses, together with dates of 
treatment, of all physicians who treated 
him for chronic prostatitis since January 
1, 1999.  Release forms should be 
provided.  The RO should then obtain 
copies of such medical records.  The RO 
should also inform the veteran that he 
can provide supporting evidence from 
persons who served with him or other 
persons who might have some information 
relating to and supporting his statements 
that he was exposed to tear gas in 
service.  

2.  The RO should make arrangements for 
special examinations of the veteran to 
determine the nature and extent of any 
impotency condition that might be 
present, the veteran's chronic 
prostatitis condition, and the claimed 
chronic obstructive pulmonary disease.  
All indicated tests and studies should be 
conducted.  The examiners should review 
all of the veteran's records in the 
veteran's claims file, including all 
medical and other records.  The claims 
file should be made available to the 
examiners prior to and during their 
examination of the veteran.

To the extent possible, the person 
examining the veteran for impotency 
should express an opinion concerning 
whether the impotency, if found, is at 
least as likely as not to be 
etiologically related to the veteran's 
service-connected chronic prostatitis 
condition, or is at least as likely as to 
be etiologically related to other 
disabilities which the veteran has, 
including diabetes mellitus.  If the 
veteran's disability is not proximately 
due to or the result of a service-
connected disability, the examiner should 
express an opinion concerning whether a 
service-connected disability, including 
prostatitis, is aggravating the 
impotency, and the degree of aggravation, 
if any.  

To the extent possible, the person 
conducting the respiratory examination 
should evaluate the veteran's smoking 
history and express an opinion concerning 
whether the veteran's chronic obstructive 
pulmonary disease it is at least as 
likely as not to be related to the 
veteran's claimed exposure to tear gas in 
service, or to the complaints of a 
chronic cough noted on the discharge 
examination in November 1976. 

3.  After such actions have been 
completed, the RO should again review the 
veteran's various claims, including 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for impotency, based 
on all pertinent laws, regulations, and 
Court decisions.  The potential claim for 
service connection for diabetes mellitus 
should also be reviewed.  If there is a 
denial of any claim, the case should be 
processed in accordance with appropriate 
appellate procedures, including the 
issuance of a supplemental statement of 
the case.  

No action is required of the appellate unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




